DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-11 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, which include, a method for generating an aspheric contact lens design for facilitating myopia control of a cornea of an eye of a patient and  the method stored as a set of instructions in memory for execution by a computer processor to: select a base curve profile and  refractive error of the eye and  one or more biomechanical properties of the cornea and  the base curve profile defining a compression force strength on the cornea when the contact lens is positioned on the eye and  the base curve profile including a central zone tear layer thickness and a central zone radius of curvature of a central zone of the contact lens and  the compression force strength facilitating application of a squeeze film push force on tissue of the cornea, the base curve profile providing flattening of the central zone towards the reverse zone and  define a width of a reverse zone adjacent to and encircling the central zone, the width being greater than 0.5 mm and  select a reverse curve profile for the reverse zone compatible with the base curve profile and  the reverse curve profile defining a tension force strength on the cornea when the contact lens is positioned on the eye, the reverse curve profile including a reverse zone tear layer thickness and a reverse zone radius of curvature and  the tension force strength facilitating application of a squeeze film pull force on the tissue of the cornea; select a relief curve profile for the relief zone, the relief curve profile moderating the tension force strength  and the relief curve profile including a relief zone tear layer thickness and a relief zone radius of curvature and the compression force strength and the tension force strength of the contact lens cooperate to reshape corneal curvature in a mid-peripheral region to address the myopia control when the contact lens is applied to the eye.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/23/2022